872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E. Tyrone COLLINS, Plaintiff-Appellant,v.Carl PIERCE;  Michigan Department of Corrections;  RobertBrown, Jr., Defendants-Appellees.
Nos. 88-1894, 88-1895.
United States Court of Appeals, Sixth Circuit.
March 30, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
E. Tyrone Collins, a pro se Michigan prisoner, moves for appointment of counsel in this appeal from the district court's dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  Collins' suit alleged that he had been wrongly denied a transfer to a prison nearer his home, and had been denied needed medical attention.  After receiving a report from defendants regarding plaintiff's medical condition, the district court dismissed the case pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff filed two duplicate notices of appeal, and the cases have been consolidated for disposition.


3
Upon consideration, we conclude that this suit was properly dismissed, as plaintiff could prove no set of facts which would entitle him to relief.   See Malone v. Colyer, 710 F.2d 258, 260-61 (6th Cir.1983).  There is no constitutional right for a prisoner to be housed at a particular institution of his choice.   Meachum v. Fano, 427 U.S. 215, 224 (1976).  Further, plaintiff has not stated a claim under the eighth amendment, as his medical records reveal no deliberate indifference to any serious medical need, but merely evidence a difference of opinion between plaintiff and the prison medical staff regarding his diagnosis and treatment.   Cf. Estelle v. Gamble, 429 U.S. 97, 106-7 (1976).


4
Accordingly, the motion for appointment of counsel is hereby denied, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.